FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

 

RECITALS

This First Amendment to Stock Purchase Agreement (the "Amendment") is made as of
this 21st day of June, 2002.

Reference is made to that certain Stock Purchase Agreement (the "Agreement")
dated as of February 21, 2002, by and among Capital Growth Partners, LLC, a Utah
limited liability company ("Purchaser"), United Park City Mines Company, a
Delaware corporation (together, with its Subsidiaries, the "Company"), and those
parties set forth on Schedule A attached thereto (such entities are hereinafter
collectively referred to as "Sellers" and each individually as a "Seller"). All
references herein or in the Agreement to the term "Agreement" shall be deemed to
refer to the "Agreement, as amended".

The parties to the Agreement now seek to amend the Agreement as provided herein.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Agreement, as amended herein.

AGREEMENT

Purchaser, Sellers and the Company, intending to be legally bound, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and agree as follows:

1. The obligation in Section 7 of the Agreement of the Purchaser to make the
Offer and all provisions in the Agreement that pertain to the Offer are hereby
suspended, subject to the provisions of paragraph 5 below.

2. The definition of "Contemplated Transactions" in Section 13.17 of the
Agreement is deleted in its entirety and replaced with the following: "all of
the transactions contemplated by this Agreement, including the Merger".

3. On the Closing Date (as such date may be extended as provided herein) and
immediately following the Closing, Purchaser will (a) vote the Shares acquired
at the Closing by "Consent" under applicable Delaware law to effect a statutory
merger (the "Merger") pursuant to which (i) the Company would be the surviving
entity and (ii) upon the effective date of the Merger, the Remaining
Shareholders of the Company (other than Purchaser) would receive "Merger
Consideration" defined as an amount equal to $25 per share minus the "Per Share
Expense Reimbursement" which equals (i) the total fees and expenses paid by
Sellers in connection with the Contemplated Transactions, including, without
limitation, all reasonable legal fees and one half of the Dresdner Fee (as
defined in the Agreement) contemplated by Section 13.11(c) of the Agreement,
divided by (ii) the total number of shares of the Company outstanding on the
Closing Date (provided that if any Remaining Shareholder dissents to the Merger,
such remaining shareholder shall receive merger consideration determined
pursuant to his or her appraisal rights under Delaware law); and (b) cause the
Company to file with the SEC, pursuant to applicable securities laws an
information statement (the "Information Statement") and, as soon as practicable
after approval by the SEC, to distribute the definitive Information Statement to
the Shareholders of the Company. The Information Statement will provide that the
Merger will become effective 20 days after the definitive Information Statement
is distributed to the Remaining Shareholders. Any terms defined in this
paragraph 3, if used in the Agreement, shall be deemed to be defined terms in
the Agreement.

4. (a) Purchaser shall be responsible for all of its fees and expenses incurred
in connection with the Merger, including any filing fees to the SEC and all
costs associated with such filings, including preparation and dissemination of
the Information Statement. Seller shall be responsible for all fees and expenses
incurred by it (if any), including without limitation Sellers' legal counsel's
review of documentation, in connection with the Merger;

(b) As promptly as practicable on the earliest date following the completion of
the Merger as of which Purchaser is permitted under applicable law to pay the
Merger Consideration to the holders of the Remaining Shares pursuant to the
Merger, Purchaser shall pay such Merger Consideration; and

(c) Notwithstanding anything to the contrary contained in the Agreement,
Purchaser shall not (without the prior written consent of Sellers and the
Company): (i) fail to consummate the Merger; (ii) reduce the number of Remaining
Shares subject to the Merger; (iii) reduce the Merger Consideration to be paid
pursuant to the Merger; (iv) change the form of consideration payable in the
Merger; or (v) amend, modify or supplement any of the terms of the Merger in any
manner adversely affecting any of the holders of Remaining Shares.

5. If for any reason the Merger is not consummated, and the Remaining
Shareholders do not receive the Merger Consideration (other than dissenting
shareholders who will receive merger consideration determined pursuant to their
appraisal rights under Delaware law), by the date which is 45 days after the
Closing Date (the "Merger Completion Date"), all provisions in the Agreement
pertaining to the Offer shall be reinstated as of the Merger Completion Date and
the Offer shall be commenced (and the terms of paragraphs 2, 3, 4 (but not
paragraph 4(a)), 7, 8 and 9 herein shall be null and void) in accordance with
the terms hereof. If such Offer required to be commenced by the preceding
sentence herein is not commenced within 20 days of the Merger Completion Date or
if the Purchaser does not purchase at the conclusion of the Offer all shares
validly tendered (and not validly withdrawn by the holders of such shares) in
accordance with the terms of the Offer, unless the Purchaser is prevented from
doing so as a result of a Proceeding, then Loeb acting in its discretion on
behalf of Sellers, shall be entitled to the rescission rights set forth in, and
subject to the terms and conditions of, Section 7.6 of the Agreement.

6. The first two sentences of Section 6.4(a) of the Agreement are hereby
deleted, except that the definition of Acquisition Proposal shall remain solely
for the purposes of using such defined term in the remainder of Section 6.4(a)
of the Agreement and other places where it may appear in the Agreement.

7. In the first sentence of Section 7.2 of the Agreement, the word "Offer" is
deleted and replaced by the word "Merger". The last two sentences of Section 7.2
are hereby deleted.

8. The first sentence of Section 7.5 is deleted and replaced with the following:
"Upon the completion of the Merger, Purchaser shall pay to Sellers an amount in
cash equal to (i) the Per Share Expense Reimbursement, multiplied by (ii) the
number of Remaining Shares." The last sentence of Section 7.5 of the Agreement
is deleted and replaced with the following: "Such payment shall be made by
Purchaser promptly upon completion of the Merger."

9. In section 13.11(c), the phrase "tendered pursuant to the Offer" is deleted
and replaced with the phrase "extinguished in the Merger in exchange for the
Merger Consideration".

10. Section 2 of the Agreement is deleted and hereby replaced with the
following, subject to the provisions of Section 12 herein:

> > "The closing of the transactions contemplated by Sections 1 and 3 (the
> > "Closing") shall be held at the offices of Holme Roberts & Owen LLP, 111
> > East Broadway, Suite 1100 in Salt Lake City, Utah, or at such other place as
> > may be jointly designated by Purchaser and Sellers, which Closing shall be
> > held on the date (the "Closing Date") which is the date which is the later
> > of (a) the date that is July 19, 2002 or (b) if a Proceeding is initiated as
> > described in Section 8.4 (an "Extension Event") prior to or on July 19,
> > 2002, the date that is the earlier of (i) ten business days following the
> > date of the final disposition of the Extension Event, (ii) 90 days after the
> > date of initiation of the Extension Event, or (iii) 238 days after the date
> > of this Agreement (both (a) and (b), the "Initial Closing Date Deadline");
> > provided, however, that Purchaser may, at its election, postpone the Closing
> > Date (a "Postponement") by 30 days after the Initial Closing Deadline (the
> > "Postponement Period") upon written notice to Sellers and further provided
> > that Purchaser may, further postpone the Closing Date by electing a Second
> > Postponement and a Third Postponement, both as defined in the First
> > Amendment to Stock Purchase Agreement dated as of June 21, 2002, pursuant to
> > the terms of such First Amendment. If an Extension Event is initiated within
> > the Postponement Period, the Closing Date shall be postponed until the
> > earlier of (a) 268 days after the date of this Agreement or (b) the later of
> > (i) 30 days after the beginning of the Postponement Period, (ii) 10 days
> > after the final disposition of the Extension Event or (iii) 90 days after
> > the date of initiation of the Extension Event. If an Extension Event is
> > initiated within the period of the Second Postponement, the Closing Date
> > shall be postponed until the earlier of (a) 270 days after the date of this
> > Agreement or (b) the later of (i) 15 days after the beginning of the period
> > of the Second Postponement, (ii) 10 days after the final disposition of the
> > Extension Event or (iii) 90 days after the date of initiation of the
> > Extension Event. If an Extension Event is initiated within the period of the
> > Third Postponement, the Closing Date shall be postponed until the earlier of
> > (a) 270 days after the date of this Agreement or (b) the later of (i) 15
> > days after the beginning of the period of the Third Postponement, (ii) 10
> > days after the final disposition of the Extension Event or (iii) 90 days
> > after the date of initiation of the Extension Event."
> > 
> >  
> > 
> >  

Section 2, as amended, is intended to be interpreted consistent with the
provisions of Section 12 hereof.

 

11. All other dates in the Agreement are hereby amended to conform to the
changes set forth in Section 10 above and Section 12 below. All references to
"the Postponement Period" in Section 3 shall be deleted and replaced with "the
Postponement Period (including the period of the Second Postponement, if such
Second Postponement has been elected and the period of the Third Postponement,
if such Third Postponement has been elected)".

 

12. A. Upon execution of this Amendment by all parties hereto, Purchaser agrees
that:

(i) Sellers' Representative (as defined in the Deposit Agent Agreement dated as
of February 21, 2002 (the "Deposit Agreement") among the Purchaser (as defined
in the Deposit Agreement), the Sellers (as defined in the Deposit Agreement),
the Sellers' Representative (as defined in the Deposit Agreement) and the
Deposit Agent (as defined in the Deposit Agreement)) may submit a Sellers'
Disbursement Notice (as defined in the Deposit Agreement) in the amount of
$250,000 (the "Initial Deposit") and that Purchaser will not file an Objection
Notice to such Sellers' Disbursement Notice, thereby allowing said Initial
Deposit to be distributed to Sellers, which Initial Deposit shall be
nonrefundable as provided in Section 12(B) herein. In furthering the provisions
of this subsection, such Deposit Agent shall promptly disburse such $250,000 to
Seller's Representative on behalf of the Sellers and the parties shall execute
any documentation necessary to accomplish the foregoing, including a notice from
Purchaser to the Deposit Agent waiving the 7-day waiting period in relation to
this $250,000, and the Deposit Agent shall distribute such $250,000 as soon as
practicable. Purchaser will countersign Sellers' Disbursement Notice with
respect to such $250,000 and will confirm in writing that it will not file an
Objection Notice with respect to such $250,000.

(ii) the Deposit (as defined in the Agreement) shall be reduced by the amount of
the Initial Deposit to the amount of $1,250,000, plus interest, and shall be
governed by the provisions of the Agreement (as amended by this Amendment);

B. The Initial Deposit (of $250,000) shall be nonrefundable and shall be the
property of the Sellers; provided, however, if a Closing occurs and Purchaser
(or an affiliate of Purchaser) purchases the Shares from Sellers, the Initial
Deposit shall be applied to the Purchase Price.

C. If a Postponement has been elected by Purchaser, Purchaser may, on or before
August 19, 2002, elect a further postponement of the Closing Date for an
additional 15 days (the "Second Postponement") by paying Seller's Representative
on behalf of Sellers an additional deposit (the "Second Postponement Deposit")
in the amount of $250,000. If no Closing occurs within the period of the Second
Postponement (unless a Third Postponement, defined below, is taken), the Second
Postponement Deposit shall be nonrefundable and shall be the property of the
Sellers. If a Closing occurs and Purchaser (or an affiliate of Purchaser)
purchases the Shares from Sellers, the Second Postponement Deposit shall be
applied to the Purchase Price.

D. If the Second Postponement has been taken and the Second Postponement Deposit
has been paid, Purchaser may, on or before September 3, 2002, elect a further
postponement of the Closing Date for an additional 15 days (the "Third
Postponement") by paying Seller's Representative on behalf of Sellers an
additional deposit (the "Third Postponement Deposit") in the amount of $250,000.
If no Closing occurs within the period of the Third Postponement, the Third
Postponement Deposit shall be nonrefundable and shall be the property of the
Sellers. If a Closing occurs and Purchaser (or an affiliate) purchases the
Shares from Sellers, the Third Postponement Deposit shall be applied to the
Purchase Price.

13. Section 9 is hereby amended by adding the following subsection 9.5
("Merger"): "On or before the Closing Date, Purchaser will demonstrate to
Sellers that there are sufficient moneys in escrow (the "Escrow"), with an
independent institutional escrow agent, (either in the form of cash or in the
form of a letter of credit) to pay the Merger Consideration to the Remaining
Shareholders upon the closing of the Merger, with an escrow agreement that has
been executed which provides that upon the closing of the Merger, the Merger
Consideration will be released from the Escrow and paid to the Remaining
Shareholders (or set aside for dissenting shareholders) and that the deed to
certain lands (the "Lands") being purchased by EWRD IX, LLP will be released to
such partnership and that there are no other conditions to the release of the
Merger Consideration. As of the Closing Date, all conditions for the delivery of
the deed pertaining to the Lands and the related sale of the Lands shall have
been satisfied other than the closing of the Merger, and the deed shall be
placed in the Escrow on the Closing Date (simultaneous with the Closing). If the
Merger does not close and the Purchaser makes an Offer, as set forth in Section
5 herein, monies in the Escrow shall be applied to the Offer."

14. Subsection 11.2(a) is hereby amended (a) by inserting after the words "cause
to be returned" the words "or provided, as applicable" and (b) by inserting
after the word "information" at the end of the subsection, the words: "and any
informational projections or reports prepared by or for Purchaser or its
professionals relating to its due diligence (other than informational
projections or reports that are subject to the attorney/client privilege or the
work product privilege and other than communications among Purchaser's
members.)."

15. Except as the provisions thereof may be amended or suspended hereby, the
Agreement shall remain in full force and effect. Except as otherwise provided
herein, the obligations set forth herein shall survive and remain in effect at
the time of and after the Closing.

16. This Amendment shall be construed in accordance with, and governed in all
respects by, the laws of the State of Delaware (without giving effect to
principles of conflicts of law).

17. This Amendment may be signed in counterparts, all of which together shall
constitute one and the same instrument.

 

[THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

Purchaser, Sellers and the Company have caused this Amendment to be executed by
their duly authorized representatives as of June 21, 2002.

CAPITAL GROWTH PARTNERS, LLC

By:  /s/ Gerald A. Jackson

Name: Gerald A. Jackson

Title: Manager

 

LOEB INVESTORS CO. XL

By:  /s/ Joseph S. Lesser

Name: Joseph S. Lesser

Managing Partner

 

LABRADOR PARTNERS, LP

By:  /s/ Stephen Farley

Name: Stephen Farley

Title: General Partner

 

TIVOLI PARTNERS

By:  /s/ Peter I. Kenner

Name: Peter Kenner

Title: General Partner

 

PETER I. KENNER

By:  /s/ Peter I. Kenner

Name: Peter I. Kenner

 

PETER KENNER CUST

FBO NICHOLAS KENNER

By:  /s/ Peter Kenner

Name: Peter Kenner

Title: Custodian

 

IRA FBO PETER I. KENNER

By:   /s/ Peter I. Kenner

Name:  Peter I. Kenner

Title: Custodian

 

KATHERINE IRENE KENNER TRUST

By:  /s/  Clara Halperin

Name: Clara Halperin

Title: Successor Trustee

 

PETER KENNER CUST

FBO KATHERINE I. KENNER

By:  /s/  Peter Kenner

Name: Peter Kenner

Title: Custodian

 

P. KENNER & B. KENNER TRUST

By:  /s/ Clara Halperin

Name: Clara Halperin,

Title: Trustee

 

 

PETER KENNER ANNUITY TRUST

By:  /s/ Clara Halperin

Name: Clara Halperin

Title: Trustee

 

UNITED PARK CITY MINES

By:  /s/ Hank Rothwell

Name: Hank Rothwell

Title: President

 

EILEEN FARLEY

/s/ Eileen Farley

Eileen Farley

 

Eileen Farley Trust

By:  /s/ Stephen Farley, Trustee

Name: Stephen Farley

Title: Trustee

 

John Farley Trust

By:  /s/ Stephen Farley, Trustee

Name: Stephen Farley

Title: Trustee

 

J. C. Walter

/s/  J. C. Walter

J. C. Walter

 

T. Y. WONG FOUNDATION

By:  /s/ Eleanor Wong

Name: Eleanor Wong

Title: ______________

 

TRUST f/b/o JOHN S. FARLEY UNDER THE UNIFORM GIFT TO MINORS ACT

By:  /s/ Stephen Farley

Name: Stephen Farley

Title: Guardian

 

TRUST f/b/o GRACE FARLEY UNDER THE UNIFORM GIFT TO MINORS ACT

By:  /s/ Stephen Farley

Name: Stephen Farley

Title: Guardian

 

 

 

 

 

 